—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 5, 1995, which dismissed claimant’s appeal from the decision of an Administrative Law Judge as untimely.
Following claimant’s failure to request a timely hearing with *798respect to an initial determination finding him ineligible for unemployment insurance benefits, an Administrative Law Judge (hereinafter ALJ) sustained the Commissioner of Labor’s timeliness objection and continued the initial determination in effect. Nearly two years later, claimant sought to appeal the ALJ’s decision to the Unemployment Insurance Appeal Board. The Board dismissed the appeal and sustained the ALJ’s decision. Given that the appeal was filed far beyond the statutory 20-day period contained in Labor Law § 621 (1) and that this provision is strictly enforced, we decline to disturb the Board’s decision (see, Matter of Barago [Hudacs], 207 AD2d 930; Matter of Kulawiak [Ross], 82 AD2d 1014).
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.